EXECUTION COPY
 
STOCK ISSUANCE AND REGISTRATION RIGHTS AGREEMENT
 
This STOCK ISSUANCE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made
as of August 28, 2006, by and among Iconix Brand Group, Inc., a Delaware
corporation (together with its successors and assigns, the “Company”), and DDJ
Capital Management, LLC, a Delaware limited liability company, as Agent
(together with its successors and assigns, “DDJ”). Capitalized terms used but
not concurrently or previously defined herein are defined in Section 8 hereof.
 
RECITALS:
 
WHEREAS, the Company and London Fog Group, Inc., a Delaware corporation
(“Seller”), have entered into an Asset Purchase Agreement, dated as of August
28, 2006 (the “Purchase Agreement”), pursuant to which the Company will purchase
(the “Asset Purchase”) on the Closing Date certain assets of Seller’s Business
in consideration for the assumption by the Company of certain liabilities of the
Business, a cash payment to Seller of $30,500,000 and the issuance to Seller of
that number of shares of common stock, par value $.001 per share, of the Company
(the “Common Stock”) with an aggregate Market Value of $7,000,000 as measured
based on the Market Value of a share of Common Stock one (1) Business Day prior
to the Closing Date (the “Closing Date Common Shares”);
 
WHEREAS, pursuant to that certain “Order Approving (a) Sale of London Fog Assets
Free and Clear of All Liens, Claims, Interests and Other Encumbrances, and (b)
Assumption and Assignment of Certain Executory Contracts”, as entered by the
United States Bankruptcy Court for the District of Nevada, Reno Division, on
August 24, 2006 in the case of Seller and certain of its affiliates under
Chapter 11 of Title 11, United States Code, 11 U.S.C. Section 101 et seq. (the
“Bankruptcy Order”), DDJ, as Seller’s junior secured lender, subject to the
terms contained in the Purchase Agreement and in consideration for the consent
of DDJ to the Asset Purchase, will receive on the Closing Date certain proceeds
of the Asset Sale and the Closing Date Common Shares, registered in the name of
DDJ on the books and records of the Company, along with certain rights with
respect thereto as set forth in the Purchase Agreement and this Agreement;
 
WHEREAS, pursuant to the Purchase Agreement, the Company has acknowledged the
assignment of the Closing Date Common Shares from Seller to DDJ and has agreed
to recognize DDJ’s rights in such stock as set forth in this Agreement and the
Purchase Agreement
 
WHEREAS, the number of Closing Date Common Shares is subject to adjustment as
set forth in the provisions of this Agreement; and
 
WHEREAS, in order to induce DDJ to consent to the Asset Purchase and the other
transactions set forth in the Purchase Agreement, the Company has agreed to
grant the Purchasers certain registration and other rights as to the Common
Shares as set forth in this Agreement.
1

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
 
1.  Acknowledgement of Assignment; Issuance of Common Shares.
 
(a)  The Company hereby acknowledges and accepts the assignment from Seller to
DDJ pursuant to the Bankruptcy Order of all of Seller’s right, title and
interest in and to the Closing Date Common Shares as set forth in the Purchase
Agreement.
 
(b)  On the Closing Date, the Company shall deliver to DDJ and/or its Permitted
Designee(s) (as defined hereinafter) a stock certificate or certificates
representing the Closing Date Common Shares, registered in DDJ’s and/or its
Permitted Designee(s)’ name(s) or accompanied by duly executed stock assignments
provided, that in lieu of such stock certificate(s) the Company may deliver an
irrevocable direction letter from the Company to a transfer agent directing the
issuance of such stock certificate(s) to DDJ and/or its Permitted Designee(s)
and such stock certificate(s) shall be so delivered within one (1) Business Day
following the Closing Date. The Closing Date Common Shares shall have an
aggregate Market Value of $7,000,000 as measured based on the Market Value of a
share of Common Stock one (1) Business Day prior to the Closing Date.
 
(c)  If as of the Short-Form Effectiveness Date (as defined below), the Closing
Date Common Shares have an aggregate Market Value of less than $7,000,000, the
Company shall issue within three (3) Business Days following the Short-Form
Effectiveness Date to DDJ and/or its Permitted Designee(s) additional shares of
Common Stock which are included in the Short-Form Registration (the “Additional
Common Shares” and, together with the Closing Date Common Shares, the “Common
Shares”) such that the aggregate Market Value of Common Shares held by DDJ
and/or its Permitted Designee(s) as of such Short-Form Effectiveness Date would
have equaled $7,000,000; provided, that under no circumstances shall DDJ or any
Permitted Designee be required at any time to forfeit, cancel or otherwise give
back to the Company any Closing Date Common Shares, including, without
limitation, if as of the Short-Form Effectiveness Date, the aggregate Market
Value of such Closing Date Common Shares is equal to or more than $7,000,000;
provided, further, that under no circumstances shall DDJ or any Permitted
Designee have the right to receive any Additional Common Shares in the event DDJ
chooses the option under clause (x) of the first sentence of Section 3(b)(ii).
If any Additional Common Shares are issuable pursuant to this Section (c), such
shares shall be issued to DDJ and each of its Permitted Designees based on its
Holder Percentage (hereinafter defined). The term “Holder Percentage” means a
fraction, (x) the numerator of which is the number of Closing Date Common Shares
issued to DDJ, or a Permitted Designee, as the case may be, on the Closing Date
and (y) the denominator of which is equal to all of the Closing Date Common
Shares issued to DDJ and its Permitted Designees on the Closing Date. The
Company shall deliver to DDJ and/or its Permitted Designee(s) a stock
certificate or certificates representing any Additional Common Shares issued
pursuant hereto, registered in DDJ’s and /or its Permitted Designee(s)’ name(s)
or accompanied by duly executed stock assignments.
 
2.  Representations and Warranties Concerning Common Shares. Knowing that DDJ
relies thereon, the Company represents and warrants to DDJ that the statements
contained in this Section 2 are correct and complete as of the date of this
Agreement and will be correct and complete as of the Closing Date (as though
made then and as though the Closing Date were substituted for the date of this
Agreement throughout this Section 2.
2

--------------------------------------------------------------------------------


(a)  Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. The Company has
full corporate power and authority to enter into this Agreement, issue the
Common Shares and to consummate the transactions contemplated hereby upon the
terms and conditions herein provided.
 
(b)  Authorization. The execution and delivery of this Agreement by the Company,
the issuance of the Common Shares and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes a
valid and legally binding agreement of the Company enforceable in accordance
with its terms. Each certificate, instrument and document contemplated by this
Agreement, when executed and delivered by the Company in accordance with the
provisions hereof, shall be valid and legally binding upon the Company in
accordance with its terms, subject only to applicable bankruptcy,
reorganization, insolvency, moratorium, and other rights affecting creditors’
rights generally from time to time in effect and as to enforceability, general
equitable principles.
 
(c)  No Breach. The execution, delivery and performance of this Agreement by the
Company, the issuance of the Common Shares and the consummation by the Company
of the transactions herein contemplated, do not constitute a violation of or
default under (either immediately or upon notice, lapse of time or both) or
result in a breach of (a) the Company’s certificate of incorporation, bylaws or
other organic governing documents, (b) the terms of any contract to which the
Company or any of its Subsidiaries or any of their respective assets are bound,
(c) any judgment binding upon the Company or any of its Subsidiaries, (d) any
permit or license of the Company or any of its Subsidiaries; or (e) any federal,
state municipal, foreign or other statute, law, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries or any of their respective
assets, except, in the cases of clause (b), (c), (d) or (e), any such violation,
default or breach that would not have a material adverse effect on the business
and financial condition of the Company.
 
(d)  No Broker. No broker, finder, agent or similar intermediary has acted for
or on behalf of the Company in connection with this Agreement or the
transactions contemplated hereby, and no broker, finder, agent or similar
intermediary is entitled to any broker’s fee, finder’s fee, or similar fee or
commission in connection therewith based on any agreement, arrangement or
understanding with the Company or any action taken by the Company.
 
(e)  Issuance of Company Shares. The Company Shares to be issued in connection
with this Agreement are duly authorized and, when issued in accordance herewith,
will be duly and validly issued, fully paid and nonassessable, free and clear of
any mortgage, pledge, lien, encumbrance, charge, or other security interest and
shall not be subject to preemptive or similar rights. Except as to the
registration rights and other terms set forth herein, the terms of the Company
Shares to be issued in connection with this Agreement shall be identical to the
Common Stock of the Company registered currently on the NASDAQ System.
3

--------------------------------------------------------------------------------


(f)  Regulatory Compliance.
 
(i)  During the twelve (12) month period immediately preceding the date hereof,
the Company has duly and timely filed all reports, schedules, forms, statements
and other documents (collectively, as supplemented and amended since the time of
filing, the “Company SEC Reports”) required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act, including
material filed pursuant to Section 13(a) or 15(d) of the Securities Exchange
Act. At the time of their filing, the Company SEC Reports complied in all
material respects with the requirements of the Securities Exchange Act and the
rules and regulations of the SEC promulgated thereunder and other federal, state
and local laws, rules and regulations applicable to such documents and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(ii)  The audited consolidated financial statements and unaudited consolidated
interim financial statements of the Company and its consolidated Subsidiaries
included or incorporated by reference in the Buyer SEC Reports have been
prepared in accordance with GAAP consistently applied during the periods
indicated (except as may otherwise be indicated in the notes) and present
fairly, in all material respects, the financial position of the Company and its
consolidated Subsidiaries on a consolidated basis as at the respective dates and
for the respective periods indicated (except interim financial statements may
not contain all notes and are subject to year-end adjustments).
 
(g)  All certificates, instruments and documents delivered by or on behalf of
the Company in connection with this Agreement and the transactions contemplated
hereby are true and complete; all such certificates, instruments and documents
are authentic.
 
3.  Registration of Common Shares; Related Covenants.
 
(a)  Registration. Subject to the terms and conditions of this Agreement,
promptly following the Closing Date, but in any event no later than twenty (20)
days following the Closing Date, the Company shall commence registration with
the SEC under the Securities Act of the Registrable Securities held by DDJ
and/or its Permitted Designee(s) on Form S-2 or S-3 or any similar short-form
registration (a “Short-Form Registration”) pursuant to the procedures outline in
Section 4 below. Such Short-Registration shall include the registration of all
Registrable Securities that are Closing Date Common Shares and shall include a
sufficient number of additional Registrable Securities such that any Additional
Common Shares to be issued to DDJ and/or its Permitted Designee(s) pursuant to
Section 1(c) above, shall be covered by the effectiveness of such Short-Form
Registration. The Company shall pay all Registration Expenses of such Short-Form
Registration. If the Short-Form Registration is an underwritten offering, the
selection of investment banker(s) and manager(s) for the offering, which
investment banker(s) and manager(s) shall be nationally recognized, shall be
made by the Company. The term “Short-Form Effectiveness Date” means the date on
which the Short-Form Registration covering all of the Registrable Securities is
declared effective by the SEC. Anything contained herein to the contrary
notwithstanding, in no event shall the Short-Form Registration be an
underwritten offering unless agreed to be the Company in its sole and absolute
discretion.
4

--------------------------------------------------------------------------------


(b)  Consequences of Failure to Register.
 
(i)  If as of the date that is sixty (60) days after the Closing Date (which
date shall be extended for each day, if any, that the effectiveness of a
Short-Form Registration statement is delayed solely as a result of the failure
of DDJ or any of its Permitted Designee(s) to deliver the information required
by Section 6(b) hereof after written notice by the Company to DDJ or such
Permitted Designee of such failure), a Short-Form Registration covering all of
the Registrable Securities has not been declared or does not then remain
effective with the SEC, the Company shall pay to each of DDJ and its Permitted
Designee(s) liquidated damages (“Liquidated Damages”) in an amount equal to (x)
$11,000 per day multiplied by (y) the Holder Percentage for each day thereafter
until the Short-Form Effectiveness Date; provided, that in no event shall the
aggregate amount of Liquidated Damages payable hereunder exceed $660,000. Such
Liquidated Damages shall be payable by the Company to DDJ and/or its Permitted
Designee(s) on every thirty (30) days, beginning on the date that is ninety (90)
days after the Closing Date, and on the Short-Form Effectiveness Date should
such date occur prior to the end of any such thirty (30)-day period, in cash or
other immediately available funds to the location(s) and to the attention of or
to the account(s) specified by DDJ in writing for itself and its Permitted
Designees. Upon the subsequent occurrence of the Short-Form Effectiveness Date,
DDJ and/or its Permitted Designee(s) shall be entitled to the Additional Common
Shares, if any, to be issued to DDJ and/or its Permitted Designee(s) pursuant to
and in accordance with Section 1(c) above.
 
(ii)  If as of the date that is one hundred twenty (120) days after the Closing
Date (which date shall be extended for each day, if any, that the effectiveness
of a Short-Form Registration statement is delayed solely as a result of the
failure of DDJ or any of its Permitted Designee(s) to deliver the information
required by Section 6(b) hereof after written notice by the Company to DDJ or
such Permitted Designee of such failure) (the “Trigger Date”), a Short-Form
Registration covering all of the Registrable Securities has not been declared or
does not then remain effective with the SEC, DDJ may, at its sole option
expressed in writing to the Company no later than twenty (20) days after the
Trigger Date, either (x) sell all of the Closing Date Common Shares to the
Company for a purchase price equal to $7,000,000, payable, together with any
accrued and unpaid Liquidated Damages, within two (2) Business Days after
receipt of such notice from DDJ on its own behalf and on behalf of its Permitted
Designees in cash or other immediately available funds to the location(s) and to
the attention of or to the account(s) specified by DDJ in writing for itself and
its Permitted Designees or (y) retain the Closing Date Common Shares and obtain
from the Company upon the occurrence of the Short-Form Effectiveness Date
following the Trigger Date any Additional Common Shares it is entitled to
pursuant to and in accordance with Section 1(c) above and receive payment of any
accrued and unpaid Liquidated Damages within two (2) Business Days after receipt
of such notice from DDJ on its own behalf and on behalf of its Permitted
Designees in cash or other immediately available funds to the location(s) and to
the attention of or to the account(s) specified by DDJ in writing for itself and
its Permitted Designees; provided, that upon a failure of DDJ to provide notice
of its choice prior to the earlier of the Short-Form Effectiveness Date and the
twentieth (20th) day after the Trigger Date, DDJ shall be deemed to have chosen
option (y) above. In addition, if as of the Trigger Date, a Short-Form
Registration covering all of the Registrable Securities has not been declared
and does not then remain effective with the SEC and DDJ has chosen to retain its
and its Permitted Designees Closing Date Common Shares pursuant to option (y)
above, (A) the Company shall have a continuing obligation to register all
Registrable Securities held by DDJ and/or its Permitted Designee(s) and shall
continue to be bound by the terms of this Agreement and the Company shall
complete the registration of such Registrable Securities pursuant to a
Short-Form Registration or otherwise as promptly as practicable following such
date and (B) the Company shall pay to each of DDJ and its Permitted Designee(s)
additional Liquidated Damages in an amount equal to (A) $5,500 per day
multiplied by (B) the Holder Percentage for each day after the Trigger Date
until the earlier to occur of (1) sixty (60) days after the Trigger Date and (2)
a Short-Form Effectiveness Date during such period. Such Liquidated Damages
shall be payable by the Company to DDJ and/or its Permitted Designee(s) every
thirty (30) days, beginning on the date that is thirty (30) days after the
Trigger Date, and on the Short-Form Effectiveness Date should such date occur
prior to the end of any such thirty (30)-day period, in cash or other
immediately available funds to the location(s) and to the attention of or to the
account(s) specified by DDJ in writing for itself and its Permitted Designees.
Upon the subsequent occurrence of the Short-Form Effectiveness Date, DDJ and/or
its Permitted Designee(s) shall be entitled to the Additional Common Shares, if
any, to be issued to DDJ and/or its Permitted Designee(s) pursuant to and in
accordance with Section 1(c) above.
 
5

--------------------------------------------------------------------------------


(iii)  If as of the date that is sixty (60) days after the Trigger Date (which
date shall be extended for each day, if any, that the effectiveness of a
Short-Form Registration statement is delayed solely as a result of the failure
of DDJ or any of its Permitted Designee(s) to deliver the information required
by Section 6(b) hereof after written notice by the Company to DDJ or such
Permitted Designee of such failure) (the “Additional Trigger Date”), a
Short-Form Registration covering all of the Registrable Securities has not been
declared or does not then remain effective with the SEC, and DDJ has chosen to
retain its Closing Date Common Shares, (A) the Company shall have a continuing
obligation to register all Registrable Securities held by DDJ and/or its
Permitted Designee(s) and shall continue to be bound by the terms of this
Agreement and the Company shall complete the registration of such Registrable
Securities pursuant to a Short-Form Registration or otherwise as promptly as
practicable following such date and (B) the Company shall pay to each of DDJ and
its Permitted Designee(s) additional Liquidated Damages in an amount equal to
(x) $50,000 per month multiplied by (y) the Holder Percentage for each full
month after the Additional Trigger Date until the occurrence of the Short-Form
Effectiveness Date. Such Liquidated Damages shall be payable by the Company to
DDJ and/or its Permitted Designee(s) on a monthly basis, beginning on the first
monthly anniversary of the Additional Trigger Date, and on the Short-Form
Effectiveness Date should such date occur prior to the end of any such monthly
period, in cash or other immediately available funds to the location(s) and to
the attention of or to the account(s) specified by DDJ in writing for itself and
its Permitted Designees. Upon the subsequent occurrence of the Short-Form
Effectiveness Date, DDJ and/or its Permitted Designee(s) shall be entitled to
the Additional Common Shares, if any, to be issued to DDJ and/or its Permitted
Designee(s) pursuant to and in accordance with Section 1(c) above.
 
(iv)  The parties hereto expressly acknowledge and agree that, in light of the
difficulty of accurately determining actual damages hereunder, the right to
payment of Liquidated Damages hereunder constitutes a reasonable estimate of all
damages that will be suffered by DDJ and/or its Permitted Designee(s) and that
under no circumstances shall DDJ or any Permitted Designee be required to give
back or otherwise surrender any Liquidated Damages paid or payable to DDJ or any
designee pursuant hereto.
6

--------------------------------------------------------------------------------


4.  Registration Procedures. In fulfilling its registration obligations
hereunder, the Company shall use its commercially reasonable best efforts to
effect the registration, and pursuant thereto the Company shall as expeditiously
as possible:
 
(a)  prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use commercially reasonable efforts to cause such
registration statement to become effective (provided, that as soon as
practicable and before filing a registration statement or prospectus or any
amendments or supplements thereto, the Company will furnish to the counsel
selected by DDJ copies of all such documents proposed to be filed, which
documents will be subject to the review of such counsel and if DDJ shall notify
the Company in writing that, in the judgment of DDJ and its counsel, the
inclusion of additional information regarding any holder, any holder’s ownership
of securities and any holder’s intended plan of distribution (provided such plan
is reasonably acceptable in all material respects to the Company)) is required,
such information shall be so included;
 
(b)  notify DDJ and/or its Permitted Designee(s) of the effectiveness with the
SEC of the Short-Form Registration covering all of the Registrable Securities
(such effectiveness date, the “Short-Form Effectiveness Date”) and use
commercially reasonable efforts to prepare and file with the SEC such amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective for a period of not less than one hundred eighty (180) days (excluding
any period when effectiveness lapses) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;
 
(c)  furnish to DDJ and/or its Permitted Designee(s) such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus) and such other documents as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by DDJ
and/or its Permitted Designee(s);
 
(d)  use commercially reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (ii) subject itself to taxation
in any such jurisdiction or (iii) consent to general service of process in any
such jurisdiction);
 
(e)  notify DDJ and/or its Permitted Designee(s), at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and, at the
request of any such seller, the Company shall promptly prepare a supplement or
amendment to such prospectus and/or registration statement so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;
7

--------------------------------------------------------------------------------


(f)  use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed and, if not so listed, to be listed on the
NASD automated quotation system and, if listed on the NASD automated quotation
system, use commercially reasonable efforts to secure designation of all such
Registrable Securities covered by such registration statement as a NASDAQ
“national market system security” within the meaning of Rule 11Aa2-1 of the
Securities and Exchange Commission or, failing that, to secure NASDAQ
authorization for such Registrable Securities and, without limiting the
generality of the foregoing, to arrange for at least two market makers to
register as such with respect to such Registrable Securities with the NASD;
 
(g)  provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of the first registration statement relating
to Registrable Securities or securities of any class of the Company and
co-operate to make certificates promptly available;
 
(h)  enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as DDJ and/or its Permitted
Designee(s) or the underwriters, if any, reasonably request in order to expedite
or facilitate the disposition of such Registrable Securities (including, without
limitation, effecting a stock split or a combination of shares);
 
(i)  subject to the execution of a non-disclosure agreement in form reasonably
acceptable in all material respects to the Company, make available for
inspection by DDJ and/or its Permitted Designee(s), any underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other agent retained by any such seller or underwriter,
all financial and other records, pertinent corporate documents and properties of
the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;
 
(j)  otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve months beginning with the first day of the Company’s first full
calendar quarter after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;
 
(k)  in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any shares of Common
Stock included in such registration statement for sale in any jurisdiction,
during the one hundred eighty (180)-day period commencing on the Short-Form
Effectiveness Date, the Company shall notify the holders of Registrable
Securities thereof and use its best efforts promptly to obtain the withdrawal of
such order; and
8

--------------------------------------------------------------------------------


(l)  in connection with an underwritten public offering, (i) subject to the
execution of a non-disclosure agreement in form reasonably acceptable in all
material respects to the Company, cooperate with DDJ and/or its Permitted
Designee(s), and with the underwriters participating in the offering and their
counsel in any due diligence investigation reasonably requested by the selling
holders or the underwriters in connection therewith and (ii) participate fully,
and use its best efforts to cause its management to participate fully, in
efforts to sell the Registrable Securities under the offering (including,
without limitation, participating in “roadshow” meetings with prospective
investors) that would be customary for underwritten primary offerings of a
comparable amount of equity securities by the Company; and
 
5.  Registration Expenses.
 
All Registration Expenses shall be borne by the Company, and the Company shall
pay its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed or on the NASD automated quotation system. The Company
shall not be required to pay an underwriting discount with respect to any shares
being sold by any party other than the Company in connection with an
underwritten public offering of any of the Company’s securities pursuant to this
Agreement.
 
6.  Indemnification.
 
(a)  The Company agrees to indemnify, to the extent permitted by law, each
holder of Registrable Securities, such holder’s officers and directors, and each
Person who controls such holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (“Losses”) caused
by or arising out of any untrue or alleged untrue statement of material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as (i) such untrue or alleged
untrue statements or omissions or alleged omissions are based upon information
regarding such holder furnished in writing to the Company by such holder
expressly for use therein, or to the extent that such information relates to
such holder or such holder’s proposed method of distribution of Registrable
Securities, provided that, in each case, such information was reviewed and
confirmed in advance by such holder and its counsel or (ii) the failure of such
holder to satisfy the prospectus delivery requirement or the use by such holder
of an outdated or defective prospectus after the Company has notified such
holder in writing that the prospectus is outdated or defective and prior to the
receipt by such holder of such notice.
 
(b)  In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall as promptly as
practicable (and in no event later than three (3) Business Days after receipt of
written notice by the Company of such requirement) furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such registration statement or prospectus. Each
holder of Registrable Securities shall indemnify, to the extent permitted by
law, the Company, its directors and officers and each Person who controls the
Company (within the meaning of the Securities Act) against any Losses, to the
extent that (i) such untrue or alleged untrue statements or omissions or alleged
omissions are based solely upon information regarding such holder furnished in
writing to the Company by such holder expressly for use therein, or to the
extent that such information relates to the undersigned or the undersigned’s
proposed method of distribution of Registrable Securities, provided that, in
each case, such information was reviewed and confirmed in advance by such holder
and/or (ii) the failure of such holder to satisfy the prospectus delivery
requirement or, the use by such holder of an outdated or defective prospectus
after the Company has notified such holder in writing that the prospectus is
outdated or defective and prior to the receipt by such holder of such notice;
provided, that the obligation to indemnify shall be individual, not joint and
several, for each holder and shall be limited to the net amount of proceeds
received by such holder from the sale of Registrable Securities pursuant to such
registration statement.
9

--------------------------------------------------------------------------------


(c)  The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.
 
(d)  Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in the
preceding paragraph (a) or (b) of this Section 6, such indemnified party shall,
if a claim in respect thereof is to be made against an indemnifying party
pursuant to such paragraphs, give written notice to the latter of the
commencement of such action, provided, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under the preceding paragraphs of this Section 6, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
the indemnifying party shall be entitled to participate in and, unless, in the
reasonable judgment of any indemnified party a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim, to
assume the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation; provided, that the
indemnified party may participate in such defense at the indemnified party’s
expense; provided further, that the indemnified party or indemnified parties
shall have the right to employ one counsel to represent it or them if, in the
reasonable judgment of the indemnified party or indemnified parties, it is
advisable for it or them to be represented by separate counsel by reason of
having legal defenses which are different from or in addition to those available
to the indemnifying party. If the indemnifying party is not entitled to, or
elects not to, assume the defense of a claim, it shall not be obligated to pay
the fees and expenses of more than one counsel for the indemnified parties with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the fees and expenses of such
additional counsel for the indemnified parties or counsels. No indemnifying
party shall consent to entry of any judgment or enter into any settlement
without the consent of the indemnified party (i) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation and (ii) which includes a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party. No indemnifying party shall be subject to any liability for
any settlement made without its consent, which consent shall not be unreasonably
withheld.
10

--------------------------------------------------------------------------------


(e)  If the indemnity and reimbursement obligation provided for in any paragraph
of this Section 6 is unavailable or insufficient to hold harmless an indemnified
party in respect of any Losses (or actions or proceedings in respect thereof)
referred to therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such Losses (or actions
or proceedings in respect thereof) in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and the
indemnified party on the other hand in connection with statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
paragraph were to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this paragraph. The amount paid by an indemnified
party as a result of the Losses referred to in the first sentence of this
paragraph shall be deemed to include any legal and other expenses reasonably
incurred by such indemnified party in connection with investigation or defending
any Loss which is the subject of this paragraph. No indemnified party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from the indemnifying party if
the indemnifying party was not guilty of such fraudulent misrepresentation.
 
(f)  Indemnification similar to that specified in the preceding paragraphs of
this Section 6 (with appropriate modifications) shall be given by the Company
and each seller of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation of any governmental authority other than the Securities Act. The
provisions of this Section 6 shall be in addition to any other rights to
indemnification or contribution which an indemnified party may have pursuant to
law, equity, contract or otherwise.
 
(g)  The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Losses are incurred.
11

--------------------------------------------------------------------------------


7.  Participation in Underwritten Registrations. No Person may participate in
any registration hereunder which is underwritten unless such Person (a) agrees
to sell such Person’s securities on the basis provided in any underwriting
arrangements reasonably approved by the Person or Persons entitled hereunder to
approve such arrangements (which will include the making of representations and
warranties and the granting of indemnification rights customary for a selling
stockholder in the circumstances of such Person), and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents that are standard and customary for similarly situated Persons
and are reasonably required under the terms of such underwriting arrangements;
provided, that no holder of Purchaser Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters other than representations and
warranties regarding such holder, such holder’s Purchaser Registrable Securities
and such holder’s intended method of distribution or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 6 hereof.
 
8.  Definitions.
 
“Business” has the meaning ascribed to such term in the Purchase Agreement.
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or other day on which securities exchanges are closed in New
York, New York.
 
“Closing Date” has the meaning ascribed to such term in the Purchase Agreement.
 
“Market Value” of any Common Share as of any Business Day for which Market Value
is being determined means the closing prices of such security’s sales on all
securities exchanges on which such security may at the time be listed, or, if
there has been no sales on any such exchange on any day, the average of the
highest bid and lowest asked prices on all such exchanges at the end of such
day, or, if on any day such security is not so listed, the average of the
representative bid and asked prices quoted in the NASDAQ System as of 4:00 P.M.,
New York time, or, if on any day such security is not quoted in the NASDAQ
System, the average of the highest bid and lowest asked prices on such day in
the domestic over-the-counter market as reported by the National Quotation
Bureau, Incorporated, or any similar successor organization. If at any time such
security is not listed on any securities exchange or quoted in the NASDAQ System
or the over-the-counter market, the “Market Value” shall be the fair value
thereof determined jointly by the Company and DDJ. If such parties are unable to
reach agreement within a reasonable period of time, such fair value shall be
determined by an independent appraiser experienced in valuing securities jointly
selected by the Company and DDJ. The determination of such appraiser shall be
final and binding upon the parties, and the Company shall pay the fees and
expenses of such appraiser.
 
“Person” means an individual, a partnership, a joint venture, a corporation, a
trust, a limited liability company, an unincorporated organization or a
government or any department or agency thereof.
12

--------------------------------------------------------------------------------


“Registrable Securities” means, irrespective of which Person actually holds such
securities, (i) the Common Shares and (ii) any Common Stock issued or issuable
with respect to the securities referred to in clause (i) above by way of a
distribution, stock dividend, stock split, conversion or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization. As to any particular Registrable Securities, such securities
will cease to be Registrable Securities when such securities (i) have been
distributed to the public pursuant to an offering registered under the
Securities Act or sold to the public through a broker, dealer or market maker in
compliance with Rule 144 (or any similar rule then in force) under the
Securities Act or (ii) are eligible for resale under Rule 144 (or any such rule
then in force) without limitation as to volume. For purposes of this Agreement,
a Person will be deemed to be a holder of Registrable Securities, and the
Registrable Securities shall be deemed to be in existence, whenever such Person
has the right to acquire directly or indirectly such Registrable Securities
(upon conversion, or exercise in connection with a transfer of securities or
otherwise, but disregarding any restrictions or limitations upon the exercise of
such right), whether or not such acquisition has actually been effected, and
such Person shall be entitled to exercise the rights of a holder of Registrable
Securities hereunder.
 
“Registration Expenses” means, all expenses incidental to the Company’s
performance of or compliance with this Agreement, including without limitation
all registration and filing fees, fees and expenses of compliance with
securities or blue sky laws, stock exchange listing fees, printing expenses,
messenger and delivery expenses, fees and disbursements of custodians, and fees
and disbursements of counsel for the Company and all independent certified
public accountants, underwriters (excluding discounts and commissions) and other
Persons retained by the Company; but excluding underwriting discounts and
commissions and fees of any counsel, accountants and other Persons retained by
DDJ and/or its Permitted Designee(s).
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Subsidiary” means, with respect to any Person: (a) any corporation a majority
of the total voting power of shares of stock of which is entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; or (b) any partnership, limited
liability company, association or other business entity a majority of the
partnership or other similar ownership interest of which is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof. For purposes of this definition, a
Person is deemed to have a majority ownership interest in a partnership, limited
liability company, association or other business entity if such Person is
allocated a majority of the gains or losses of such partnership, limited
liability company, association or other business entity or is or controls the
managing director, managing member or general partner of such partnership,
limited liability company, association or other business entity.
13

--------------------------------------------------------------------------------


9.  Miscellaneous.
 
(a)  No Inconsistent Agreements. The Company has not entered and shall not
hereafter enter into any agreement with respect to its securities which is
inconsistent with or violates the rights granted to the holders of Registrable
Securities in this Agreement.
 
(b)  Adjustments Affecting Registrable Securities. The Company shall not take
any action, or permit any change to occur, with respect to its securities which
would adversely affect the ability of the holders of Registrable Securities to
include such Registrable Securities in a registration undertaken pursuant to
this Agreement or which would adversely affect the marketability of such
Registrable Securities in any such registration (including, without limitation,
effecting a stock split or a combination of shares).
 
(c)  Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Remedies available specifically hereunder are
cumulative with each other and with all other remedies available at law and not
specifically precluded hereby. The parties hereto agree and acknowledge that
money damages may not be an adequate remedy for any breach of the provisions of
this Agreement and that, in addition to any other rights and remedies existing
in its favor, any party may in its sole discretion apply to any court of law or
equity of competent jurisdiction (without posting any bond or other security)
for specific performance and for other injunctive relief in order to enforce or
prevent violation of the provisions of this Agreement.
 
(d)  Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written consent
of the Company and DDJ. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.
 
(e)  Successors and Assigns. All covenants and agreements in this Agreement by
or on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not. In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of purchasers or holders
of Registrable Securities are also for the benefit of, and enforceable by, any
designee of DDJ set forth on Schedule A hereto; provided that any such designee
executes a joinder to this Agreement substantially in the form of Exhibit A
hereto (each such designee, a “Permitted Designee”).
 
(f)  Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law and
in a manner consistent with each other so as to carry out the purposes and
intent of the parties hereto, but if any provision of this Agreement is held to
be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.
14

--------------------------------------------------------------------------------


(g)  Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.
 
(h)  Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
 
(i)  Notices. All notices, requests, consents and other communications provided
for herein shall be in writing and shall be (i) delivered in person,
(ii) transmitted by telecopy, (iii) sent by first-class, registered or certified
mail, postage prepaid, or (iv) sent by reputable overnight courier service, fees
prepaid, to the recipient at the address or telecopy number set forth below, or
such other address or telecopy number as may hereafter be designated in writing
by such recipient. Notices shall be deemed given upon personal delivery, seven
(7) days following deposit in the mail as set forth above, upon acknowledgment
by the receiving telecopier or one (1) day following deposit with an overnight
courier service.
 
 
If to the Company:
 
Iconix Brand Group, Inc.
1450 Broadway - 4th Floor
New York, NY 10018
Telecopy: (212) 391-0127
Attention:  Mr. Neil Cole
 
with a copy to (which shall not constitute notice to the Company):
 
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Telecopy: (212) 885-5001
Attention: Robert J. Mittman, Esq.
 
If to DDJ:
 
DDJ Capital Management, LLC
130 Turner Street
Building 3, Suite 600
Waltham, MA 02453
Telecopy: (781) 283-8541
Attention: Tony Ranaldi
15

--------------------------------------------------------------------------------


with a copy to (which shall not constitute notice to DDJ):
 
Goodwin Procter LLP
599 Lexington Avenue
New York, New York 10022
Telecopy: (212) 355-3333
Attention: Allan S. Brilliant, Esq.


or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the Company.
 
(j)  GOVERNING LAW, JURY TRIAL AND JURISDICTION. THE CORPORATE LAW OF THE STATE
OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL PROVISIONS OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS OR CHOICE OF LAW OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTION WHICH WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
(k)  No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
 
(l)  Transfer. Prior to transferring any Registrable Securities (other than a
transfer pursuant to which such Registrable Securities cease to be Registrable
Securities) to any Person, the Person transferring such Registrable Securities
will cause the prospective transferee to execute and deliver to the Company (for
itself and as the agent of the other members), a joinder to this Agreement
substantially in the form of Exhibit A hereto pursuant to which the prospective
transferee agrees to be bound by this Agreement to the same extent as the Person
transferring such Registrable Securities with respect to the Registrable
Securities so transferred. Notwithstanding anything herein to the contrary, the
Company shall not be obligated to file an amendment or post effective amendment
to the Short-Form Registration or a prospectus supplement to the prospectus
included in the Short-Form Registration as a result of any transfer or
assignment of Registration Securities by DDJ, unless such transfer or assignment
was to a Permitted Designee and the Company was notified in writing of such
transfer or assignment prior to the date the Short-Form Registration was filed
with the SEC.
 
(m)  Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement, the Purchase Agreement and the other agreements referred to herein
and therein embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
16

--------------------------------------------------------------------------------


(n)  Covenants Relating to Rule 144. If at any time the Company is required to
file reports in compliance with either Section 13 or Section 15(d) of the
Securities Exchange Act, as amended, the Company will file reports in compliance
with the Securities Exchange Act, will comply with all rules and regulations of
the SEC applicable in connection with the use of Rule 144 under the Securities
Act and take such other actions and furnish such holder with such other
information as such holder may request in order to avail itself of such rule or
any other rule or regulation of the SEC allowing such holder to sell any
Registrable Securities without registration, and will, at its expense, forthwith
upon the reasonable request of any holder of Registrable Securities, deliver to
such holder a certificate, signed by the Company’s principal financial officer,
stating (i) the Company’s name, address and telephone number (including area
code), (ii) the Company’s Internal Revenue Service identification number,
(iii) the Company’s Commission file number, (iv) the number of shares of each
class of capital stock outstanding as shown by the most recent report or
statement published by the Company, and (v) whether the Company has filed the
reports required to be filed under the Securities Exchange Act for a period of
at least ninety (90) days prior to the date of such certificate and in addition
has filed the most recent annual report required to be filed thereunder. If at
any time the Company is not required to file reports in compliance with either
Section 13 or Section 15(d) of the Securities Exchange Act, the Company at its
expense will, forthwith upon the reasonable written request of the holder of any
Registrable Securities, make available adequate current public information with
respect to the Company within the meaning of paragraph (c)(2) of Rule 144 under
the Securities Act.
 
(o)  Waiver of Jury Trial. The parties to this Agreement each hereby waives, to
the fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the transactions related hereto,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity, or otherwise. The parties to this Agreement each hereby agrees and
consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the parties to this Agreement may
file an original counterpart of a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.
 
* * * * *
 
[SIGNATURE PAGES FOLLOW]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Stock Issuance and
Registration Rights Agreement as of the date first written above.

        ICONIX BRAND GROUP, INC.  
   
   
  By:   /s/ David Conn  

--------------------------------------------------------------------------------

Name: David Conn   Its:      Executive Vice President

 

        DDJ CAPITAL MANAGEMENT, LLC  
   
   
  By:   /s/ David J. Breazzano  

--------------------------------------------------------------------------------

Name:  David J. Breazzano   Its:      Member

 
 

--------------------------------------------------------------------------------


SCHEDULE A
 
PERMITTED DESIGNEES
 
 
Southlake & Co. (note:  this is the nominee name for GMAM Investment Funds Trust
II, one of the DDJ lenders.  The custodian requests that all physical stock
certificates be issued in nominee name, rather than the name of the lender, for
administrative, custodial reasons).
 
 
Physical delivery instructions:
DTC/New York Window
55 Water Street
New York, NY  10041
Phone:  (212) 855-2441
Fax:  (212) 855-2555
 
 
Attn:  Robert Mendez for the account of State Street
 
Account Name: GMAM Investment Funds Trust II
Account Number:  7M2E
 
 
Wire instructions:
 
State Street Bank & Trust Co., Boston
ABA #011 000 028
Ref: GMAM Investment Funds Trust II
Account Number: 
DDA#
 
The October Fund, Limited Partnership 
 
Physical delivery instructions:
Goldman Sachs & Co.
Attention:  Anthony Destro
One New York Plaza, 44th Floor
New York, NY  10004
A/C #
Account Name:  The October Fund, Limited Partnership
 
Wire instructions:
 
JPMorgan Chase Bank, N.Y.
ABA # 021000021
F/A/O Goldman Sachs & Co., N.Y.
A/C  #
F/F/C The October Fund, LP
A/C #

--------------------------------------------------------------------------------


DDJ October Fund Onshore Feeder, Limited Partnership 
 
Physical delivery instructions:
Morgan Stanley & Co.
2000 Westchester Avenue
Purchase, NY  10577
Account Name: DDJ October Fund Onshore Feeder, Limited Partnership
A/C: 
 
Attn:  Brian Blum, Prime Brokerage
DTC Participant #:  050
 
Wire instructions:
 
Citibank, N.A. New York
ABA # 021000089
Account - Morgan Stanley & Co., NY
Account Number
Account Name:  DDJ October Fund Onshore Feeder, Limited Partnership
Account Number 
 
October OS Investment Sub 2005, Ltd. 
 
Physical delivery instructions:
Morgan Stanley & Co.
2000 Westchester Avenue
Purchase, NY  10577
Account Name:  DDJ October Fund Offshore Feeder, L.P.
A/C: 
 
Attn:  Brian Blum, Prime Brokerage
 
Wire instructions:
 
Citibank, N.A. New York
ABA# 02-000-089
F/A/O Morgan Stanley & Co., NY
A/C#
F/F/C:  October OS Invest Sub 2005 Ltd.
A/C#: 
 
Contrarian Funds, LLC 
 
Physical delivery instructions:
Jonathan Neiss
Contrarian Capital Management
411 West Putnam Avenue - Suite 225
Greenwich, CT 06830

--------------------------------------------------------------------------------


Wire instructions:
 
Citibank 
ABA# 021-000-089
A/C Bear Stearns Securities Corp.
A/C#  
F/C to Contrarian Funds, LLC
A/C#
 
The Foothill Group, Inc. 
 
Physical delivery instructions:
Smith Barney
15260 Ventura Blvd, #1900
Sherman Oaks, CA 91403
DTC # 418
Acct #
 
Attn: Dave Ruderman/ Susan Agiert
Ph (818)382-5752
Fax (818)382-5768
 
 
 Wire instructions:
 
Chase Manhattan Bank
New York, New York
ABA #:  021-000-021
Credit:  Foothill Group, Inc.
Acct #: 
 
Greenco Enterprises, Inc. 
 
Physical delivery instructions:  TBD
 
Wire instructions:  TBD

--------------------------------------------------------------------------------


EXHIBIT A
 
FORM OF JOINDER TO REGISTRATION RIGHTS AGREEMENT
 
JOINDER to the Registration Rights Agreement (this “Joinder”), dated as of
[_____], 2006, by and among [______________], a [_________] (the “Company”), and
[______________], a [_________] (the “Agreement”), is made and entered into as
of [__________] by and between the Company and [Holder] (the “Holder”).
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Agreement.
 
WHEREAS, the Holder has acquired certain Common Stock of the Company and the
Holder and the Company desire that the Holder, as a holder of such Common Stock,
become a party to the Agreement, and the Holder agrees to do so in accordance
with the terms hereof.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:
 
1.  Agreement to be Bound. The Holder hereby agrees that upon execution of this
Joinder, it shall become a party to the Agreement and shall be fully bound by,
and subject to, all of the covenants, terms and conditions of the Agreement as
though an original party thereto and shall be deemed a [DDJ] for all purposes
thereof. In addition, the Holder hereby agrees that all Common Stock held by the
Holder shall be deemed Registrable Securities for all purposes of the Agreement.
 
2.  Successors and Assigns. Except as otherwise provided herein, this Joinder
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and the Holder and any subsequent holders of the Holder’s
Registrable Securities and the respective successors and assigns of each of
them, so long as they hold any Registrable Securities.
 
3.  Counterparts. This Joinder may be executed in separate counterparts each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.
 
4.  Notices. For purposes of Section 9(i) of the Agreement, all notices, demands
or other communications to the Holder shall be directed to:
 
[Name]
[Address]
[Attention]
[Facsimile Number]
 
5.  Governing Law. The corporate law of the State of Delaware shall govern all
issues concerning the relative rights of the Company and its stockholders. All
other provisions of this Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of laws or choice of law of the State of New
York or any other jurisdiction which would result in the application of the law
of any jurisdiction other than the State of New York.
 
6.  Descriptive Headings. The descriptive headings of this Joinder are inserted
for convenience only and do not constitute a part of this Joinder.
 
* * * * *

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.
 
     [_______________________]

         
   
   
  By:      

--------------------------------------------------------------------------------

Name:   Title: 

 

        [HOLDER]  
   
   
  By:      

--------------------------------------------------------------------------------

Name:   Title: 

 
 

--------------------------------------------------------------------------------

